Loan No. 00090497T02





SINGLE ADVANCE TERM PROMISSORY NOTE



THIS SINGLE ADVANCE TERM PROMISSORY NOTE (this "Promissory Note") to the Credit
Agreement dated March 29, 2018 (such agreement, as may be amended, hereinafter
referred to as the  "Credit  Agreement"),   is  entered   into   as  of June 19,
2020 between COMPEER FINANCIAL, FLCA, a federally-chartered instrumentality of
the United States ("Lender") and HERON LAKE BIOENERGY, LLC, Heron Lake,
Minnesota, a limited liability company (together with its permitted successors
and assigns, the "Borrower"). Capitalized terms not otherwise defined in this
Promissory Note will have the meanings set forth in the Credit Agreement.



SECTION 1.SINGLE ADVANCE TERM COMMITMENT. On the terms and conditions set forth
in the Credit Agreement and this Promissory Note, Lender agrees to make a single
advance loan to the Borrower in an amount not to exceed $3,000,000.00 (the
"Commitment").



SECTION 2.PURPOSE. The purpose of the Commitment is to finance the construction
of a new grain bin and to provide a principal reduction on the Amended and
Restated Revolving Term Promissory Note 00090497T01-B.



SECTION 3.TERM. The Commitment will expire at 12:00 p.m. Denver, Colorado time
on the date hereof, or on such later date as Agent may, in its sole discretion,
authorize in writing.



SECTION 4.LIMITS ON ADVANCES, AVAILABILITY, ETC.The loans will be made

available as provided in Article 2 of the Credit Agreement.



SECTION 5.INTEREST. The Borrower agrees to pay interest on the unpaid balance of
the loan(s) in accordance with the following interest rate option(s):



(A)One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
3.350% above the higher of: (1) zero percent (0.00%); or (2) the rate reported
at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service , as determined by Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) on the first U.S. Banking Day (as hereinafter defined) in each
week, with such rate to change weekly on such day. The rate will be reset
automatically, without the necessity of notice being provided to Agent, the
Borrower, or any other party, on the first U.S. Banking Day of each succeeding
week, and each change in the rate will be applicable to all balances subject to
this option. Information about the then-current rate will be made available upon
telephonic request. For purposes hereof:  (a) "U.S. Banking Day" means  a day on
which Agent is open for business and banks are open for business in New York,
New York; (b) "Eurocurrency Liabilities" will have the meaning as set forth in
"FRB Regulation D"; and (c) "FRB Regulation D" means Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.



--------------------------------------------------------------------------------

(B)Fixed Rate. At a rate of 3.800% per annum.



Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
semi-annual in arrears on the 20th day of each June and December or on such
other day as Agent will require in a written notice to the Borrower ("Interest
Payment Date").



SECTION 6.PROMISSORY NOTE. The Borrower promises to repay the unpaid principal
balance of the loan in 10 consecutive, semi-annual installments, payable on the
20th day of each June and December, with the first installment due on December
20, 2020, and the last installment due on June 20, 2025. The amount of each
installment will be the same principal amount that would  be required to be
repaid if the loan(s) were scheduled to be repaid in level payments of principal
and interest and such schedule was calculated utilizing the rate of interest in
effect on the date funds are advanced under this Promissory Note. Principal due
on the first payment date will constitute a amortization, regardless of any
partial interest due in accordance with the provisions set forth herein.



In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loan at the times and in accordance with the provisions
set forth herein.



SECTION 7.PREPAYMENT. Subject to the broken funding surcharge provision of the
Credit Agreement, the Borrower may, on one Business Day's prior written notice,
prepay all or any portion of the loan(s). Unless otherwise agreed by Agent, all
prepayments will be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as Agent will specify.



SECTION 8.SECURITY. The Borrower' s obligations hereunder and, to the extent
related hereto, under the Credit Agreement, will be secured as provided in
Section 2.4 of the Credit Agreement.



SECTION 9.FEES.



(A)Loan Origination Fee. In consideration of the Commitment, the Borrower agrees
to pay to Agent on the execution hereof a loan origination fee in the amount of
$3,000.00.





SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PROMISSORY NOTE



IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).





HERON LAKE BIOENERGY, LLC



By:/s/ Steve A. Christensen



Name:Steve A. Christensen



Title:CEO







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY. LLC

Heron Lake, Minnesota

Promissory Note No. 00090 97T02



SIGNATURE PAGE TO PROMISSORY NOTE

IN WITNESS WHEREOF, the parties have cause d this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).





COMPEER FINANCIAL, FLCA



By:/s/ Troy Mostaert



Name: Troy Mostaert

Title:Vice President

--------------------------------------------------------------------------------